Case 6:19-bk-14667-MW   Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29   Desc
                        Main Document     Page 1 of 12
               Case 6:19-bk-14667-MW                                      Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                          Desc
                                                                          Main Document     Page 2 of 12
 Fill in this information to identify your case and this filing:

 Debtor 1                    Nixon Tiangco Sy
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

 Case number            6:19-bk-14667                                                                                                                            Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        7413 Maggie Ln                                                                 Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Eastvale                          CA        92880-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $584,222.00                $584,222.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee Simple
        Riverside                                                                      Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Value per zillow.com
                                                                                Debtor has mortgage arrears of approximately $44k.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $584,222.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 6:19-bk-14667-MW                            Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                                Desc
                                                               Main Document     Page 3 of 12
 Debtor 1        Nixon Tiangco Sy                                                                                   Case number (if known)       6:19-bk-14667
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Lexus                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      GS430                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2002                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                    161k                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Location: Sanders Towing, 344
         W Arrow Hwy, San Dimas, CA                                  Check if this is community property                                  $500.00                    $500.00
         91773                                                       (see instructions)

         Vehicle is totaled
         Value per kbb.com


  3.2    Make:       Mercedes                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      SL500                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2005                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                    102k                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value per Debtor, Vehicle is in
         need of repairs                                             Check if this is community property                                $8,000.00                  $8,000.00
         Location: 7413 Maggie Ln,                                   (see instructions)

         Eastvale CA 92880


  3.3    Make:       Mercedes                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      SL 300                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1991                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                      32k               Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value per kbb.com
         Location: 7413 Maggie Ln,                                   Check if this is community property                              $12,500.00                 $12,500.00
         Eastvale CA 92880                                           (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $21,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Used household goods, furniture, and appliances;
                                    Location: 7413 Maggie Ln, Eastvale CA 92880                                                                                     $1,500.00


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 6:19-bk-14667-MW                              Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                             Desc
                                                               Main Document     Page 4 of 12
 Debtor 1       Nixon Tiangco Sy                                                                    Case number (if known)     6:19-bk-14667
7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Television (3), cell phone, laptop, desktop, tablet and other
                                    electronics;
                                    Location: 7413 Maggie Ln, Eastvale CA 92880                                                                  $2,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Used books, pictures and other personal effects;
                                    Location: 7413 Maggie Ln, Eastvale CA 92880                                                                    $300.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Used personal clothing;
                                    Location: 7413 Maggie Ln, Eastvale CA 92880                                                                    $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Used costume jewelry, watches, sunglasses;
                                    Location: 7413 Maggie Ln, Eastvale CA 92880                                                                    $300.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $4,400.00


 Part 4: Describe Your Financial Assets
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 6:19-bk-14667-MW                                            Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                          Desc
                                                                              Main Document     Page 5 of 12
 Debtor 1         Nixon Tiangco Sy                                                                                                  Case number (if known)   6:19-bk-14667
 Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                       Cash                                    $200.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Wells Fargo                                                                    $40.00


                                                          Adv Relationship
                                              17.2.       Banking                                 Bank of America                                                                $40.00



                                              17.3.       Savings                                 Wells Fargo                                                                    $15.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                              IRA                                                 Merrill Lynch                                                          $762,253.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No

Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
            Case 6:19-bk-14667-MW                              Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                 Desc
                                                               Main Document     Page 6 of 12
 Debtor 1        Nixon Tiangco Sy                                                                        Case number (if known)      6:19-bk-14667

        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         d2018
                                                             State: $
                                                             Federal: $                                        Federal and State                           $0.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                             Surrender or refund
                                                                                                                                         value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No

Official Form 106A/B                                                 Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 6:19-bk-14667-MW                                   Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                                     Desc
                                                                    Main Document     Page 7 of 12
 Debtor 1        Nixon Tiangco Sy                                                                                                Case number (if known)        6:19-bk-14667

        Yes. Describe each claim.........

                                                          Workman's Compensation claim against Amazon
                                                          Debtor estimates the claim is worth $25k                                                                          $25,000.00


                                                          Personal Injury Car Accident; Debtor received soft tissue
                                                          injuries;
                                                          Debtor estimates after attorney fees and medical bills, he will
                                                          receive no more than $15k                                                                                         $15,000.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $802,548.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
             Case 6:19-bk-14667-MW                                     Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                                    Desc
                                                                       Main Document     Page 8 of 12
 Debtor 1         Nixon Tiangco Sy                                                                                                      Case number (if known)   6:19-bk-14667

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $584,222.00
 56. Part 2: Total vehicles, line 5                                                                          $21,000.00
 57. Part 3: Total personal and household items, line 15                                                      $4,400.00
 58. Part 4: Total financial assets, line 36                                                                $802,548.00
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $827,948.00               Copy personal property total           $827,948.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,412,170.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
              Case 6:19-bk-14667-MW                            Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                     Desc
                                                               Main Document     Page 9 of 12
 Fill in this information to identify your case:

 Debtor 1                 Nixon Tiangco Sy
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           6:19-bk-14667
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2002 Lexus GS430 161k miles                                         $500.00                                  $500.00     C.C.P. § 703.140(b)(5)
      Location: Sanders Towing, 344 W
      Arrow Hwy, San Dimas, CA 91773                                                       100% of fair market value, up to
      Vehicle is totaled                                                                   any applicable statutory limit
      Value per kbb.com
      Line from Schedule A/B: 3.1

      2005 Mercedes SL500 102k miles                                  $8,000.00                                  $8,000.00     C.C.P. § 703.140(b)(5)
      Value per Debtor, Vehicle is in need
      of repairs                                                                           100% of fair market value, up to
      Location: 7413 Maggie Ln, Eastvale                                                   any applicable statutory limit
      CA 92880
      Line from Schedule A/B: 3.2

      1991 Mercedes SL 300 32k miles                                 $12,500.00                                  $5,850.00     C.C.P. § 703.140(b)(2)
      Value per kbb.com
      Location: 7413 Maggie Ln, Eastvale                                                   100% of fair market value, up to
      CA 92880                                                                             any applicable statutory limit
      Line from Schedule A/B: 3.3

      1991 Mercedes SL 300 32k miles                                 $12,500.00                                  $6,650.00     C.C.P. § 703.140(b)(5)
      Value per kbb.com
      Location: 7413 Maggie Ln, Eastvale                                                   100% of fair market value, up to
      CA 92880                                                                             any applicable statutory limit
      Line from Schedule A/B: 3.3



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 6:19-bk-14667-MW                              Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                        Desc
                                                               Main Document    Page 10 of 12
 Debtor 1    Nixon Tiangco Sy                                                                            Case number (if known)     6:19-bk-14667
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Used household goods, furniture,                                  $1,500.00                                 $1,500.00        C.C.P. § 703.140(b)(3)
     and appliances;
     Location: 7413 Maggie Ln, Eastvale                                                    100% of fair market value, up to
     CA 92880                                                                              any applicable statutory limit
     Line from Schedule A/B: 6.1

     Television (3), cell phone, laptop,                               $2,000.00                                 $2,000.00        C.C.P. § 703.140(b)(3)
     desktop, tablet and other electronics;
     Location: 7413 Maggie Ln, Eastvale                                                    100% of fair market value, up to
     CA 92880                                                                              any applicable statutory limit
     Line from Schedule A/B: 7.1

     Used books, pictures and other                                      $300.00                                   $300.00        C.C.P. § 703.140(b)(3)
     personal effects;
     Location: 7413 Maggie Ln, Eastvale                                                    100% of fair market value, up to
     CA 92880                                                                              any applicable statutory limit
     Line from Schedule A/B: 8.1

     Used personal clothing;                                             $300.00                                   $300.00        C.C.P. § 703.140(b)(3)
     Location: 7413 Maggie Ln, Eastvale
     CA 92880                                                                              100% of fair market value, up to
     Line from Schedule A/B: 11.1                                                          any applicable statutory limit

     Used costume jewelry, watches,                                      $300.00                                   $300.00        C.C.P. § 703.140(b)(4)
     sunglasses;
     Location: 7413 Maggie Ln, Eastvale                                                    100% of fair market value, up to
     CA 92880                                                                              any applicable statutory limit
     Line from Schedule A/B: 12.1

     Cash                                                                $200.00                                   $200.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Wells Fargo                                                $40.00                                    $40.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Adv Relationship Banking: Bank of                                    $40.00                                    $40.00        C.C.P. § 703.140(b)(5)
     America
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Wells Fargo                                                 $15.00                                    $15.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Merrill Lynch                                              $762,253.00                              $762,253.00         C.C.P. § 703.140(b)(10)(E)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Workman's Compensation claim                                     $25,000.00                               $15,000.00         C.C.P. § 703.140(b)(11)(D)
     against Amazon
     Debtor estimates the claim is worth                                                   100% of fair market value, up to
     $25k                                                                                  any applicable statutory limit
     Line from Schedule A/B: 33.1


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 6:19-bk-14667-MW                              Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29                                        Desc
                                                               Main Document    Page 11 of 12
 Debtor 1    Nixon Tiangco Sy                                                                            Case number (if known)     6:19-bk-14667
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Workman's Compensation claim                                    $25,000.00                                $14,400.00         C.C.P. § 703.140(b)(5)
     against Amazon
     Debtor estimates the claim is worth                                                   100% of fair market value, up to
     $25k                                                                                  any applicable statutory limit
     Line from Schedule A/B: 33.1

     Personal Injury Car Accident; Debtor                            $15,000.00                                $14,275.00         C.C.P. § 703.140(b)(11)(D)
     received soft tissue injuries;
     Debtor estimates after attorney fees                                                  100% of fair market value, up to
     and medical bills, he will receive no                                                 any applicable statutory limit
     more than $15k
     Line from Schedule A/B: 33.2

     Personal Injury Car Accident; Debtor                            $15,000.00                                    $725.00        C.C.P. § 703.140(b)(5)
     received soft tissue injuries;
     Debtor estimates after attorney fees                                                  100% of fair market value, up to
     and medical bills, he will receive no                                                 any applicable statutory limit
     more than $15k
     Line from Schedule A/B: 33.2


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Case 6:19-bk-14667-MW   Doc 10 Filed 06/26/19 Entered 06/26/19 11:56:29   Desc
                        Main Document    Page 12 of 12
